Name: Commission Implementing Decision (EU) 2015/1423 of 21 August 2015 concerning certain interim protective measures against lumpy skin disease in Greece (notified under document C(2015) 6010) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  agricultural activity;  regions of EU Member States;  marketing;  animal product;  Europe;  agricultural policy
 Date Published: 2015-08-25

 25.8.2015 EN Official Journal of the European Union L 222/7 COMMISSION IMPLEMENTING DECISION (EU) 2015/1423 of 21 August 2015 concerning certain interim protective measures against lumpy skin disease in Greece (notified under document C(2015) 6010) (Only the Greek text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(3) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(3) thereof, Whereas: (1) Lumpy skin disease is a primarily vector transmitted viral disease of bovine animals characterised by severe losses and with the potential for important spread, notably through live animals and products obtained from infected animals. (2) Council Directive 92/119/EEC (3) lays down general measures for the control of certain animal diseases, including lumpy skin disease. These include measures to be taken in the event of a suspicion and a confirmation of lumpy skin disease. (3) On 20 August 2015 the Greek authorities notified the Commission of two outbreaks of lumpy skin disease in bovine holdings with the total of approximately 200 bovine animals in Feres area, the regional unit of Evros in Greece. (4) Greece applied the appropriate measures within the framework of Directive 92/119/EEC and established protection and surveillance zones around the outbreaks according to Article 10 of that Directive. (5) The lumpy skin disease virus risks spreading to other areas of Greece and to other Member States, particularly through trade in live bovine animals and their semen, the movement of certain wild ruminants and the placing on the market of certain products derived from bovine animals. (6) In order to prevent its spread to other parts of Greece, to other Member States and third countries, it is appropriate to prohibit the movement and dispatch of bovine animals and semen thereof as well as the placing on the market of certain animal products from the regional unit of Evros. (7) Pending the meeting of the Standing Committee on Plants, Animals, Food and Feed and in collaboration with the Member State concerned, the Commission should take interim protective measures relating to lumpy skin disease in Greece. (8) The situation shall be reviewed at the next meeting of the Standing Committee on Plants, Animals, Food and Feed, and the measures adapted where necessary, HAS ADOPTED THIS DECISION: Article 1 1. Greece shall prohibit the dispatch of the following commodities from the regional unit of Evros to other parts of Greece, to other Member States and to third countries: (a) live bovine animals and wild ruminants; (b) bovine semen. 2. Greece shall prohibit that the following commodities from the regional unit of Evros are placed on the market outside the regional unit of Evros: (a) fresh meat produced from bovine animals, and meat preparations and meat products produced from such fresh meat; (b) milk and dairy products from bovine animals; (c) unprocessed animal by-products of bovine animals, unless destined under official supervision of the competent authority for disposal in an approved plant within the territory of Greece. Article 2 This Decision shall apply until 30 September 2015. Article 3 This Decision is addressed to the Hellenic Republic. Done at Brussels, 21 August 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (OJ L 62, 15.3.1993, p. 69).